The annual gathering of representatives of 
virtually all the sovereign nations of the globe, 
and of affiliated or interested international 
institutions within the framework of the regular 
session of the General Assembly of the United 
Nations is always a source of great satisfaction 
and moral comfort to us. We see therein the signs 
of that ideal of tolerance which is inscribed in 
the Charter and which inspires us all, despite 
the different views we may hold about the various 
events which are at present rending the world. We 
also see therein the demonstration of our 
willingness to discuss our differences, not to 
say our divergences of opinion, and to seek 
together ways and means to solve or eliminate 
them.
That ideal of tolerance and dialogue could hardly 
be symbolized more fittingly than by the gesture 
of the unanimous election of Mr. Hollai as 
President of the Assembly. Crowning his long 
diplomatic career, that choice constitutes a 
well-deserved tribute to his country, Hungary, 
for its positive contribution to mutual 
understanding among peoples and the strengthening 
of co-operation among States. Certainly, the 
reins which our President has taken over from Mr. 
Kittani of Iraq are difficult to hold firm. But 
we are convinced that his long and rich 
experience of world affairs, particularly in the 
United Nations system, will allow him to 
undertake the difficult task with the same 
wisdom, determination and efficiency as his 
talented predecessor, to whom I should again like 
to express the appreciation of the delegation of 
the Niger.
The thirty-seventh session of the General 
Assembly is opening in an international context 
which is heavy with threats for all mankind, so 
true is it that the course of affairs of our 
world and the spirit guiding it remain dreadfully 
marked by violence, injustice, egoism, and 
ignorance or disregard of the principles and 
noble ideals which the United Nations adopted in 
its Charter in order to establish a world of 
peace and progress for all. Such a situation is 
likely, if care is not taken, to do serious and 
lasting harm to the credibility of the 
Organization—a credibility which is, moreover, 
increasingly being challenged by international 
public opinion, which is disturbed and anguished 
because of the results achieved by United Nations 
action in areas as vital for mankind as those of 
disarmament, development and the maintenance of 
peace and security.
Each of our peoples aspires to live in a world 
free of wars and conflict, where hunger, sickness 
and poverty are unknown. The events of today seem 
to indicate that this prospect is further away 
than ever, consequently revealing the inability 
of the Organization, and of the system of 
international relations as a whole, to respond 
effectively to the political and economic 
challenges which confront us.
In the political arena, that failure is even more 
serious because it relates to problems which are 
at least as old as the United Nations itself and 
which the international community has assumed a 
direct moral and historical responsibility to 
resolve. I refer here to the problems of 
Palestine and the Middle East and the question of 
Namibia. To be sure, the United Nations has 
formally recognized the legitimacy of the 
struggle for self- determination of the peoples 
of those countries by granting observer status to 
their legitimate representatives, the PLO and the 
South West Africa People's Organization. But the 
fact remains that any mention of Palestine and 
Namibia results in flagrant and unpunished 
violations of international rules and customs, 
brutal oppression, the denial of the rights of 
peoples to self-determination and the invasion 
and occupation of neighbouring States.
With regard to the question of Palestine, it 
should be noted that the international community 
as a whole has now finally accepted that the 
Palestinian problem is at the head of the drama 
which is tearing the Middle East apart, and that 
any solution to that conflict must necessarily 
involve the restoration of the inalienable rights 
of the Palestinian people.
The great majority of the States of our community 
recognize the PLO as the sole legitimate 
representative of the Palestinian people, as well 
as recognizing the absolute right of those people 
to self- determination and to the creation of a 
sovereign State on their own territory.
There is also reason to recall that at the 
seventh emergency special session the General 
Assembly adopted by an overwhelming majority 
resolution ES-7/2, an important resolution 
reaffirming the inalienable rights of the 
Palestinian people to self- determination without 
foreign interference, as well as to independence 
and sovereignty, and stressing their right to 
create a sovereign State on their own national 
territory.
Similarly, the international community has on 
many occasions, within the United Nations as well 
as in other international forums, condemned the 
continued occupation of Arab territories by 
Israel and, on the basis of the principle of the 
inadmissibility of the acquisition of territories 
by force, has called for its total and 
unconditional withdrawal.
But we must today note that the international 
community has not been able to take any specific 
action to ensure that the Palestinian people can 
exercise their inalienable legitimate rights, to 
restore to Arab sovereignty the territories 
illegally occupied by Israel, and to guarantee 
the independence, sovereignty and territorial 
integrity of Lebanon. Thus far no action has been 
possible to halt the policy practised by Israel 
of systematic negation of the inalienable rights 
of the Palestinian people and the rights of the 
Arab and Lebanese people to peace and calm within 
their borders.
It is a fact that Israel remains deaf to the 
disapproval, the constant appeals to reason and 
the condemnations of the international community. 
On the contrary, guided by hatred, blinded by 
military power, day after day displaying its 
growing for the decisions of the United Nations, 
Israel has adopted and is carrying out in an 
outrageous manner an unbridled policy of 
Judaization of Palestinian Arab lands through the 
modification of their geographic, historical, 
sociological and religious characteristics.
Pursuing its expansionist policy, Israel has 
successively annexed the holy city of Jerusalem 
and the Golan Heights, before launching its army 
upon the conquest of Lebanon, a large portion of 
whose territory is today occupied. At the same 
time, populations living in the occupied Arab 
territories are pitilessly subjected to ferocious 
repression which nothing can justify.
Recent events in Lebanon, which in fact represent 
only a single episode in the strategy of conquest 
pursued by the Israeli State, prove—if any proof 
were needed—that neither vehement protests nor 
energetic condemnations are enough to thwart a 
genocidal undertaking which discredits the action 
of the United Nations as much as it makes guilty 
by omission almost the entire international 
community.
In the light of this holocaust of our time, faced 
with this great tragedy, it demeans the 
international community that its representatives 
continue to cling to their well-known positions 
and to conduct byzantine discussions on the texts 
of resolutions which, when adopted, remain dead 
letters. The memory of thousands of Palestinian 
martyrs and of the innocent victims of Sabra and 
Shatila cry cut to us, and call for decisive 
action from us to restore the usurped rights of 
the Palestinian people.
Against that background, the Organization of the 
Islamic Conference, whose thirteenth session of 
the Council of Ministers for Foreign Affairs the 
Niger was greatly honoured to host, urges all the 
States which love peace, liberty, justice and 
progress to work collectively within the United 
Nations for the adoption and implementation by 
the Security Council of a new resolution 
requiring in precise terms the Israeli withdrawal 
from all occupied Palestinian and Arab 
territories, including the holy city of A! Quds, 
and the guaranteeing of the inalienable national 
rights of the Palestinian people, namely, their 
right to return to their homeland, Palestine; 
their right to determine their own fate without 
foreign interference; and their right to 
establish an independent State on their national 
territory, under the leadership of the PLO.
Furthermore, we believe that a sincere use of the 
way courageously opened by the Twelfth Arab 
Summit Conference, held at Fez in September of 
this year, will allow the international community 
to restore its image in the eyes of the 
Palestinian people and of history. We say that in 
the hope that the constructive peace proposals 
unanimously adopted at Fez will be accepted by 
Israel and will not suffer the same fate which 
South Africa dealt to the United Nations plan for 
Namibia—another situation which persists and 
seriously concerns my Government owing to the 
threats it represents for the security of the 
African continent and for world peace.
The situation prevailing in Namibia is known to 
everyone. It is a situation which is clearly 
illegal and exceptionally painful for the 
Namibian people which is enduring it and fighting 
for its freedom; it is painful for the front-line 
States which, because of their support for that 
liberation struggle, expose themselves to 
repeated acts of aggression by South Africa; and 
it is painful for the United Nations, which has 
an historic direct responsibility for Namibia. 
Inspired both by its own foreign policy and the 
principles of the Organization of African Unity 
of the Niger intends, just as all of independent 
Africa, to draw attention once again to that 
situation and to the proposal of a rapid solution 
for the Namibian problem. It does so in the name 
of law and legality, in the name of morality and 
justice, and for the benefit of peace and 
international security.
The hope raised by the United Nations plan for 
Namibia has still not been realized. In spite of 
information showing notable progress in 
negotiations for the implementation of the 
provisions of Security Council resolution 435 
(1978), we note that five years after the 
adoption of that plan by the United Nations the 
electoral system has not yet been defined, the 
composition of the United Nations forces has not 
yet been agreed upon, and the cease-fire has not 
yet been decreed.
During this time South Africa has, with impunity, 
continued its illegal occupation of Namibian 
territory, its pillage of its natural resources, 
and its outrageous acts of aggression against 
neighbouring countries. Through manoeuvres which 
now no longer deceive anyone it is attempting to 
promote the establishment of institutions and 
bodies which would alter the authenticity of 
Namibia's independence into something artificial.
The racist minority regime of Pretoria, 
strengthened by solid complicity, continues to 
flout and defy the international community under 
fallacious pretexts and with unreasonable 
demands. Therefore the United Nations is 
confronted with a deadlock in Namibia, 
responsibility for which lies entirely with South 
Africa—and no consideration, in particular one 
related to Angola's sovereignty, can hide that 
fact which was emphasized on 4 September at 
Lusaka by the heads of State and Government of 
the front-line States.
The Government of the Niger reiterates most 
energetically its condemnation of the illegal and 
continued occupation of Namibia by South Africa 
and its repeated acts of aggression against the 
front-line States. We hope that the international 
community will display the necessary upsurge of 
political will to lead Namibia to independence 
and thus allow the surrounding countries to work 
for their own economic and social development. In 
this context, it is important for the United 
Nations to think about establishing a massive aid 
programme for those countries which today are 
heroically bearing the burden of the unjust war 
imposed upon them by the racist regime in 
Pretoria.
The African peoples also expect of the 
international community in general and from the 
United Nations in particular energetic action to 
eradicate the apartheid and racial discrimination 
that are rife in the southern part of the African 
continent. They fervently hope and wish for the 
establishment in South Africa of political 
conditions that would allow everyone, without any 
consideration as to race, sex, language or 
religion, to participate in the building of a 
multiracial community like the one which is today 
being built in Zimbabwe, a country which formerly 
suffered from the evils of racial discrimination. 
The achievement of such conditions will allow the 
African countries to devote their efforts to the 
improvement of the living conditions of their 
peoples at this particular juncture in the 
international economic situation when things are 
already particularly difficult and continue to 
worsen.
The world economy is today in a critical state of 
disruption which many meetings held in various 
parts of the world on the question have not been 
able to prevent. Those stages—New York, Geneva, 
Vienna, Paris, Cancun, Versailles and many 
others—have been glimmers of Hope quickly dashed. 
The disintegration of the economy has reached 
such levels that any prognosis today would be 
daring or haphazard. No one is attempting to do 
that, neither Governments nor even international 
financial and economic institutions. Everywhere 
in the world one envisages the future with 
pessimism. In this climate of gloom, concern and 
almost panic, the fate of developing countries, 
and especially the poorest among them, is 
particularly alarming.
As channels for a limited group of export 
commodities, developing countries today are 
facing a marked deterioration in their terms of 
trade—an evil which they have fought for many 
years now without success. They are therefore 
facing a catastrophic dwindling of their export 
revenues. At the same time, high interest rates 
on the main international financial markets and 
the rise in the value of the dollar have 
increased their loan and debt-servicing costs. 
They can only watch as the standard of living of 
their peoples drops sharply owing to galloping 
inflation.
Their export revenues have plummeted, the cost of 
borrowing and servicing the debt has soared; they 
have been compelled to slow down the pace of 
implementation of their development programmes—or 
to make agonizing revisions. In some cases that 
has led to the cancellation of those programmes; 
in others, such as Chad, the effects of a long 
and disastrous war, added to those of the 
economic crisis, have created an even more tragic 
situation which only a vast international 
programme can remedy.
That is the very similar picture which we find, 
with varying degrees of intensity, in the world 
economy today, from North to South, East to West, 
in the countries of the periphery as well as 
those at the centre. The destabilizing effects, 
internally and internationally, of such a 
situation can be easily foreseen. In this 
connection and stressing that this difficult 
situation largely stems from the fact that 
international financial and economic structures 
have not adapted to the demands of the present 
world, President Seyni Kountche said the 
following at the thirty- sixth session of the 
General Assembly:
"We shall spare the world from a very damaging 
economic confrontation only if together we 
overhaul North-South relations and work together 
for a more unified approach to the development of 
the world and for the well-being of mankind."
The wealthy countries should become aware of that 
requirement and, although they, too, are affected 
by the crisis, they must understand that the 
recovery of their economy for which their 
citizens long require decisive action in favour 
of developing countries. The modalities of such 
action e been laid down by representatives in 
various international forums from Cancun to 
Toronto; but, for various reasons, the proposals 
that have been made have not been completely 
taken into account. People continue to maintain 
that a considerable increase in the capital of 
the two main international financial institutions 
is not needed. Some even continue to advocate 
limiting the relevant credit facilities for 
deprived peoples. There is certainly a basically 
negative and selfish attitude involved; it is 
embodied in the position of those who prevent ail 
progress towards the establishment of a more just 
and equitable new international economic order.
The various economic conferences held in recent 
years, both within the framework of the United 
Nations and in other international bodies, have 
all shown the need for a reorganization of the 
present international economic and financial 
structures. In the light of the serious crisis 
which is shaking the world economy today, a 
restructuring of the present order has become a 
categorical imperative if we wish to spare 
mankind painful turmoil. We must accept the fact 
that no nation represented in this Hall, however 
powerful it may be, can reasonably think that it 
can do without the others. Attempts to seek 
isolated solutions to the serious economic 
problems of our world today are unquestionably 
doomed to failure. The concept of the 
interdependence of nations is today more than 
ever before of special significance.
In this connection we find in the report of the 
Secretary-General on the work of the Organization 
relevant comments on the development of United 
Nations action along such lines, because no organ 
is better able than this one, despite its 
insufficiencies and limitations, to offer the 
possibility of fostering a spirit of harmony, 
interdependence, solidarity and co-operation 
among nations.
I should like to pay a well-deserved tribute to 
the Secretary-General for the clear and 
courageous manner in which he analysed the 
deep-rooted causes of the disorder in the present 
system of multilateral relations and set out 
certain guidelines which could be used as a basis 
for innovative action on the part of the 
Organization to establish a world order capable 
of meeting the aspirations of the peoples to 
peace, justice, freedom and economic and social 
progress.
We are ready to play our part in this major 
battle, because we are aware that this is a 
question of saving the world from the cataclysm 
which lies in wait. As for the Niger, as has been 
stressed here by President Seyni Kountche "we are 
ardent supporters of peace, tireless workers for 
good-neighbourliness and fervent apostles of 
dialogue and understanding among nations".
